IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-20717
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

IGOR LONGO,

                                     Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. H-95-CR-53
                       - - - - - - - - - -
                           May 30, 1996

Before DAVIS, BARKSDALE and DeMOSS, Circuit

PER CURIAM:*

     Igor Longo argues that the district court misapplied the

guidelines in determining his base offense level under U.S.S.G.

§ 2K2.1 because that sentencing guideline is not applicable to

his offense of conviction.

     We have reviewed the record, including the transcript of the

sentencing hearing, the presentence report, and the briefs, and

find that the sentence imposed should be affirmed.

     Longo was charged with the receipt of an explosive with the

knowledge and intent that it would be used unlawfully to damage


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 95-20717
                                  -2-

and destroy real property.    Longo's plea agreement reflected

that, had his case gone to trial, the Government would have

proved that Longo purchased the component parts of a pipe bomb,

which had exploded in a concrete trash receptacle.    Longo

acknowledged that these facts were true at his rearraignment.

Thus, Longo's offense of conviction involved a bomb, which is

defined as a destructive device under the guidelines.    See

§ 1B1.1, comment. (n.k).   The district court correctly relied on

the commentary following § 2K1.3, which directed it to apply

§ 2K2.1 in determining Longo's base offense level.

     AFFIRMED.